Warner, Chief Justice.
This was a bill filed by the complainant against the defendants, with a prayer for an injunction on the allegations contained therein. On the hearing of the case, the chancellor, after considering the allegations in the bill, the defendants’ answer thereto, and the evidence contained in the record, granted the injunction prayed for, whereupon the defendants excepted.
It appears from the record that the complainant was a stockholder in the “Stone Mountain Granite Company,” a corporation, and as such stockholder, was bound by the contracts made by the properly constituted officers and agents of that corporation when acting within the scope of its granted poweis, and was also bound, as such stockholder, by the judgment regularly obtained against it when service had been perfected upon the proper officers and agents of said corporation in the manner required by law, although the complainant may not, in his individual capacity, have had actual notice thereof. According to the rulings of this court in Blackman vs. The Central R. R. & Banking Co., and in Ware vs. Bazennore, 58 Ga., 189 and 216, the *349complainant, as a stockholder in said corporation, in view of the allegations contained in his bill, had no standing in court which would entitle him to the injunction prayed for. Let the judgement of the court below be reversed.